ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant, in his motion for a rehearing, asserts that in disposing of this case on the original submission we erred in three respects: First, in holding that the evidence is sufficient to show penetration; second, that the trial court did not err in declining to strike from the indictment the allegation of his former conviction of rape; and third, that there was no variance between the allegation in the indictment of his former conviction and the proof in support thereof. By reason of appellant’s contention, we have again carefully reviewed the record and considered each of his propositions. We find no such variance as would justify a reversal, and the evidence, including his confession, is ample to sustain his conviction.
The motion for a rehearing is overruled.
The foregoing opinion of the commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.